Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Terri S. Flynn on 04/09/2021.
The application has been amended as follows:
--Claim 10. (Currently amended) The heating device as claimed in claim 1, wherein the heat exchanger housing has a reduced wall thickness proximal the connector compared to adjacent portions of the heat exchanger housing.

Reason for allowance  
   	The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior arts, Arkasjevski et al (2006/0102744) in views of Buhler et al (2008/0160246) and White (2013/0180973), discloses heating device for a motor vehicle, said heating device comprising: a heat exchanger housing; a heat exchanger the heat-conducting fashion to the heat exchanger housing, with a result that a continuous short thermal bridge to the connector is generated, which thermal bridge runs through the interior of the heat exchanger housing, wherein the temperature sensor is an SMD sensor that is arranged directly on the printed circuit board.  However, based on the amendments to claim 1,  the prior arts, Arkasjevski et al (2006/0102744) in views of Buhler et al (2008/0160246) and White (2013/0180973), do not disclose combination of  wherein the printed circuit board has regions having different heat conductivity by providing different cross sections in different directions for affecting a heat flow within the printed circuit board.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
 	Therefore, claims 1-3, 6-7 and 9-10 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715